

114 S1297 ES: U.S. Commercial Space Launch Competitiveness Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS1st SessionS. 1297IN THE SENATE OF THE UNITED STATESAN ACTTo update the Commercial Space Launch Act by amending title 51, United States Code, to promote
			 competitiveness of the U.S. commercial space sector, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the U.S. Commercial Space Launch Competitiveness Act.
 2.References to title 51, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 51, United States Code.
		3.Liability insurance and financial responsibility requirements
 (a)Sense of CongressIt is the sense of Congress that it is in the public interest to update the methodology used to calculate the maximum probable loss from claims under section 50914 of title 51, United States Code, with a validated risk profile approach in order to consistently compute valid and reasonable maximum probable loss values.
 (b)ImplementationNot later than September 30, 2015, the Secretary of Transportation, in consultation with the commercial space sector and insurance providers, shall—
 (1)evaluate and, if necessary, develop a plan to update the methodology used to calculate the maximum probable loss from claims under section 50914 of title 51, United States Code;
 (2)in evaluating or developing a plan under paragraph (1)— (A)ensure that the Federal Government is not exposed to greater costs than intended and that launch companies are not required to purchase more insurance coverage than necessary; and
 (B)consider the impact of the cost to both the industry and the Government of implementing an updated methodology; and
 (3)submit the evaluation, and any plan, to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives.
 4.Launch liability extensionSection 50915(f) is amended by striking December 31, 2016 and inserting December 31, 2020. 5.Commercial space launch licensing and experimental permitsSection 50906 is amended—
 (1)in subsection (d), by striking launched or reentered and inserting launched or reentered under that permit; (2)by amending subsection (d)(1) to read as follows:
				
 (1)research and development to test design concepts, equipment, or operating techniques;; (3)in subsection (d)(3) by striking prior to obtaining a license;
 (4)in subsection (e)(1) by striking suborbital rocket design and inserting suborbital rocket or suborbital rocket design; and (5)by amending subsection (g) to read as follows:
				
 (g)The Secretary may issue a permit under this section notwithstanding any license issued under this chapter. The issuance of a license under this chapter may not invalidate a permit issued under this section..
 6.Licensing reportNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on approaches for streamlining the licensing and permitting process of launch vehicles, reentry vehicles, or components of launch or reentry vehicles, to enable non-launch flight operations related to space transportation. The report shall include approaches to improve efficiency, reduce unnecessary costs, resolve inconsistencies, remove duplication, and minimize unwarranted constraints. The report shall also include an assessment of existing private and government infrastructure, as appropriate, in future licensing activities.
		7.Space authority
 (a)In generalNot later than 120 days after the date of enactment of this Act, the Director of the Office of Science and Technology Policy, in consultation with the Secretary of State, the Secretary of Transportation, the Administrator of the National Aeronautics and Space Administration, the heads of other relevant Federal agencies, and the commercial space sector, shall—
 (1)assess current, and proposed near-term, commercial non-governmental activities conducted in space;
 (2)identify appropriate oversight authorities for the activities described in paragraph (1);
 (3)recommend an oversight approach that would prioritize safety, utilize existing authorities, minimize burdens, promote the U.S. commercial space sector, and meet the United States obligations under international treaties; and
 (4)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the assessment and recommended approaches.
 (b)ExceptionNothing in this section shall apply to the activities of the ISS national laboratory as described in section 504 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18354), including any research or development projects utilizing the ISS national laboratory.
 8.Space surveillance and situational awareness dataNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation in concurrence with the Secretary of Defense shall—
 (1)in consultation with the heads of other relevant Federal agencies, study the feasibility of processing and releasing safety-related space situational awareness data and information to any entity consistent with national security interests and public safety obligations of the United States; and
 (2)submit a report on the feasibility study to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives.
			9.Extension of certain safety regulation requirements
 (a)Extension of certain safety regulation requirementsSection 50905(c)(3) is amended by striking Beginning on October 1, 2015 and inserting Beginning on October 1, 2020. (b)ConstructionSection 50905(c) is amended by adding at the end the following:
				
 (5)Nothing in this subsection shall be construed to limit the authority of the Secretary to discuss potential regulatory approaches with the commercial space sector, including observations, findings, and recommendations from the Commercial Space Transportation Advisory Committee, prior to the issuance of a notice of proposed rulemaking..
 (c)ReportNot later than 270 days after the date of enactment of this Act, the Secretary of Transportation, in consultation with the commercial space sector, including the Commercial Space Transportation Advisory Committee, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report specifying key industry metrics that might indicate readiness of the commercial space sector and the Department of Transportation to transition to a regulatory approach under section 50905(c)(3) of title 51, United States Code, that considers space flight participant, government astronaut, and crew safety.
 (d)Biennial reportBeginning on December 31, 2016, and biennially thereafter, the Secretary of Transportation, in consultation and coordination with the commercial space sector, including the Commercial Space Transportation Advisory Committee, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report that identifies the activities, described in subsections (c) and (d) of section 50905 of title 51, United States Code, most appropriate for regulatory action, if any, and a proposed transition plan for such regulations.
			10.Industry voluntary consensus standards
 (a)Industry voluntary consensus standardsSection 50905(c), as amended in section 9 of this Act, is further amended by adding at the end the following:
				
 (6)The Secretary shall continue to work with the commercial space sector, including the Commercial Space Transportation Advisory Committee, to facilitate the development of voluntary consensus standards based on recommended best practices to improve the safety of crew, government astronauts, and space flight participants as the commercial space sector continues to mature..
 (b)Biennial reportBeginning on December 31, 2016, and biennially thereafter, the Secretary of Transportation, in consultation and coordination with the commercial space sector, including the Commercial Space Transportation Advisory Committee, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report detailing progress on the development of industry voluntary consensus standards under section 50905(c)(6) of title 51, United States Code.
			11.Government astronauts
 (a)Findings and purposeSection 50901(15) is amended by inserting , government astronauts, after crew each place it appears. (b)Definition of government astronautSection 50902 is amended—
 (1)by redesignating paragraphs (4) through (22) as paragraphs (7) through (25), respectively; and (2)by inserting after paragraph (3) the following:
					
 (4)government astronaut means an individual who— (A)is either—
 (i)an employee of the United States Government, including the uniformed services, engaged in the performance of a Federal function under authority of law or an Executive act; or
 (ii)an international partner astronaut; (B)is identified by the Administrator of the National Aeronautics and Space Administration;
 (C)is carried within a launch vehicle or reentry vehicle; and (D)may perform or may not perform activities directly relating to the launch, reentry, or other operation of the launch vehicle or reentry vehicle.
 (5)international partner astronaut means an individual designated under Article 11 of the International Space Station Intergovernmental Agreement, by a partner to that agreement other than the United States, as qualified to serve as an International Space Station crew member.
 (6)International Space Station Intergovernmental Agreement means the Agreement Concerning Cooperation on the International Space Station, signed at Washington January 29, 1998 (TIAS 12927)..
 (c)Definition of launchParagraph (7) of section 50902, as redesignated, is amended by striking and any payload, crew, or space flight participant and inserting and any payload or human being.
 (d)Definition of launch servicesParagraph (9) of section 50902, as redesignated, is amended by striking payload, crew (including crew training), or space flight participant and inserting payload, crew (including crew training), government astronaut, or space flight participant.
 (e)Definition of reenter and reentryParagraph (16) of section 50902, as redesignated, is amended by striking and its payload, crew, or space flight participants, if any, and inserting and its payload or human beings, if any,.
 (f)Definition of reentry servicesParagraph (17) of section 50902, as redesignated, is amended by striking payload, crew (including crew training), or space flight participant, if any, and inserting payload, crew (including crew training), government astronaut, or space flight participant, if any,.
 (g)Definition of space flight participantParagraph (20) of section 50902, as redesignated, is amended to read as follows:
				
 (20)space flight participant means an individual, who is not crew or a government astronaut, carried within a launch vehicle or reentry vehicle..
 (h)Definition of third partyParagraph (24)(E) of section 50902, as redesignated, is amended by inserting , government astronauts, after crew.
 (i)Restrictions on launches, operations, and reentries; single license or permitSection 50904(d) is amended by striking activities involving crew or space flight participants and inserting activities involving crew, government astronauts, or space flight participants. (j)License applications and requirements; applicationsSection 50905 is amended—
 (1)in subsection (a)(2), by striking crews and space flight participants and inserting crew, government astronauts, and space flight participants;
 (2)in subsection (b)(2)(D), by striking crew or space flight participants and inserting crew, government astronauts, or space flight participants; and (3)in subsection (c)—
 (A)in paragraph (1), by striking crew and space flight participants and inserting crew, government astronauts, and space flight participants; and (B)in paragraph (2), by striking to crew or space flight participants each place it appears and inserting to crew, government astronauts, or space flight participants.
 (k)Monitoring activitiesSection 50907(a) is amended by striking crew or space flight participant training and inserting crew, government astronaut, or space flight participant training. (l)Additional suspensionsSection 50908(d)(1) is amended by striking to crew or space flight participants each place it appears and inserting to any human being.
 (m)Enforcement and penaltySection 50917(b)(1)(D)(i) is amended by striking crew or space flight participant training site, and inserting crew, government astronaut, or space flight participant training site,. (n)Relationship to other executive agencies, laws, and international obligations; nonapplicationSection 50919(g) is amended to read as follows:
				
					(g)Nonapplication
 (1)In generalThis chapter does not apply to— (A)a launch, reentry, operation of a launch vehicle or reentry vehicle, operation of a launch site or reentry site, or other space activity the Government carries out for the Government; or
 (B)planning or policies related to the launch, reentry, operation, or activity under subparagraph (A). (2)Rule of constructionThe following activities are not space activities the Government carries out for the Government under paragraph (1):
 (A)A government astronaut being carried within a launch vehicle or reentry vehicle under this chapter. (B)A government astronaut performing activities directly relating to the launch, reentry, or other operation of the launch vehicle or reentry vehicle under this chapter..
 (o)Rule of constructionNothing in this Act, or the amendments made by this Act, may be construed to modify or affect any law relating to astronauts.
			12.Streamline commercial space launch activities
 (a)Sense of CongressIt is the sense of Congress that eliminating duplicative requirements and approvals for commercial launch and reentry operations will promote and encourage the development of the commercial space sector.
 (b)Reaffirmation of policyCongress reaffirms that the Secretary of Transportation, in overseeing and coordinating commercial launch and reentry operations, should—
 (1)promote commercial space launches and reentries by the private sector; (2)facilitate Government, State, and private sector involvement in enhancing U.S. launch sites and facilities;
 (3)protect public health and safety, safety of property, national security interests, and foreign policy interests of the United States; and
 (4)consult with the head of another executive agency, including the Secretary of Defense or the Administrator of the National Aeronautics and Space Administration, as necessary to provide consistent application of licensing requirements under chapter 509 of title 51, United States Code.
				(c)Requirements
 (1)In generalThe Secretary of Transportation under section 50918 of title 51, United States Code, and subject to section 50905(b)(2)(C) of that title, shall consult with the Secretary of Defense, the Administrator of the National Aeronautics and Space Administration, and the heads of other executive agencies, as appropriate—
 (A)to identify all requirements that are imposed to protect the public health and safety, safety of property, national security interests, and foreign policy interests of the United States relevant to any commercial launch of a launch vehicle or commercial reentry of a reentry vehicle; and
 (B)to evaluate the requirements identified in subparagraph (A) and, in coordination with the licensee or transferee and the heads of the relevant executive agencies—
 (i)determine whether the satisfaction of a requirement of one agency could result in the satisfaction of a requirement of another agency; and
 (ii)resolve any inconsistencies and remove any outmoded or duplicative requirements or approvals of the Federal Government relevant to any commercial launch of a launch vehicle or commercial reentry of a reentry vehicle.
 (2)ReportsNot later than 180 days after the date of enactment of this Act, and annually thereafter until the Secretary of Transportation determines no outmoded or duplicative requirements or approvals of the Federal Government exist, the Secretary of Transportation, in consultation with the Secretary of Defense, the Administrator of the National Aeronautics and Space Administration, the commercial space sector, and the heads of other executive agencies, as appropriate, shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the congressional defense committees a report that includes the following:
 (A)A description of the process for the application for and approval of a permit or license under chapter 509 of title 51, United States Code, for the commercial launch of a launch vehicle or commercial reentry of a reentry vehicle, including the identification of—
 (i)any unique requirements for operating on a United States Government launch site, reentry site, or launch property; and
 (ii)any inconsistent, outmoded, or duplicative requirements or approvals. (B)A description of current efforts, if any, to coordinate and work across executive agencies to define interagency processes and procedures for sharing information, avoiding duplication of effort, and resolving common agency requirements.
 (C)Recommendations for legislation that may further— (i)streamline requirements in order to improve efficiency, reduce unnecessary costs, resolve inconsistencies, remove duplication, and minimize unwarranted constraints; and
 (ii)consolidate or modify requirements across affected agencies into a single application set that satisfies the requirements identified in paragraph (1)(A).
 (3)DefinitionsFor purposes of this subsection— (A)any applicable definitions set forth in section 50902 of title 51, United States Code, shall apply;
 (B)the terms launch, reenter, and reentry include landing of a launch vehicle or reentry vehicle; and (C)the terms United States Government launch site and United States Government reentry site include any necessary facility, at that location, that is commercially operated on United States Government property.
					13.Operation and
			 utilization of the ISS
			(a)Sense of
 CongressIt is the sense of Congress that— (1)maximum utilization of partnerships, scientific research, commercial applications, and exploration test bed capabilities of the ISS is essential to ensuring the greatest return on investments made by the United States and its international partners in the development, assembly, and operations of that unique facility; and
 (2)every effort should be made to ensure that decisions regarding the service life of the ISS are based on the station's projected capability to continue providing effective and productive research and exploration test bed capabilities.
				(b)Continuation of the
			 International Space Station
 (1)In generalSection 501 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18351) is amended—
 (A)in the heading, by striking through 2020; and (B)in subsection (a), by striking through at least 2020 and inserting through at least 2024.
					(2)Maintenance of the United States segment and assurance of continued operations of the International
 Space StationSection 503 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18353) is amended—
 (A)in subsection (a), by striking through at least September 30, 2020 and inserting through at least September 30, 2024; and (B)in subsection (b)(1), by striking In carrying out subsection (a), the Administrator and inserting The Administrator.
 (3)Research capacity allocation and integration of research payloadsSection 504(d) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18354(d)) is amended by striking September 30, 2020 each place it appears and inserting at least September 30, 2024.
 (4)Maintaining use through at least 2024Section 70907 is amended to read as follows:  70907.Maintaining use through at least 2024 (a)PolicyThe Administrator shall take all necessary steps to ensure that the International Space Station remains a viable and productive facility capable of potential United States utilization through at least September 30, 2024.
 (b)NASA actionsIn furtherance of the policy under subsection (a), the Administrator shall ensure, to the extent practicable, that the International Space Station, as a designated national laboratory—
 (1)remains viable as an element of overall exploration and partnership strategies and approaches;
 (2)is considered for use by all NASA mission directorates, as appropriate, for technically appropriate scientific data gathering or technology risk reduction demonstrations; and
 (3)remains an effective, functional vehicle providing research and test bed capabilities for the United States through at least September 30, 2024..
				(5)Technical and conforming amendments
 (A)Table of contents of 2010 ActThe item relating to section 501 in the table of contents in section 1(b) of the National Aeronautics and Space Administration Authorization Act of 2010 (124 Stat. 2806) is amended by striking through 2020.
 (B)Table of contents of chapter 709The table of contents for chapter 709 is amended by amending the item relating to section 70907 to read as follows:
						70907. Maintaining use through at least 2024..Passed the Senate August 4, 2015.Secretary